DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of preferred ranges, and the claim also recites more preferred and the most preferred rages which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation less than 95, and the claim also recites preferably between 65-75 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (USP 6,531,118), in view of Li (CN 202075232).
Regarding claims 1-2 and 7
Gonzalez teaches an ink composition comprising photochromic pigments (column 3, lines 23-37, and claim 1), at least one film forming resin which may be selected from polyurethane resins (column 8, lines 32-40, and claims 16-17), and a solvent capable of dispersing the photochromic material and the film forming polymer to form a homogenous topical composition (column 6, lines 48-59, and claims 1 and 9), that the composition is in the form of a cream, emulsion, gel, liquid, lotion (column 6, lines 46-67), where the film former leaves a protective film on the surface of the skin either immediately or upon evaporation of the volatiles (i.e. solvent) in the composition (column 7, lines 64-67).

Regarding claim 4
Gonzalez teaches that the film forming resin is present in an amount of about 0.01 to about 30 wt % (column 8, lines 8-9). As the amount of the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 5 and 17-18
Gonzalez teaches the use of most preferably about 0.75 to about 10 wt % (column 6, lines 7-17). As the amount of the reference overlaps with the claimed amount, the subject matter as a whole would have been obvious to one having ordinary In re Malagari, 182 U.S.P.Q. 549.
Gonzalez teaches the use of a vehicle such as water or a solvent (claim 33), but does not teach the amount of the vehicle used. However, based on the amounts of the other ingredients used and the vehicle forming the remaining amount of the composition, the amounts which would be implied by the reference overlap the claimed amounts, and the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Gonzalez teaches the use of about 1 to about 30 wt % of sunscreen (other component) (column 7, lines 57-62), which overlaps with the claimed amount of other components. As such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 6
Gonzalez teaches the use of oxazine, spyropyran, and fulgide compounds as the photochromic material (column 5, lines 39-46), making it obvious to select these compounds.

Gonzalez teaches that crosspolymers (i.e. cross linking agent) may be used (claim 17). The resistance of a crosslinked polymer is a property of the polymer. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 11
Gonzalez teaches that the photochromic material is reversible and preferably colorless in low intensity indoor light, and becomes colored upon exposure to outdoor light (i.e. UV) (column 4, lines 13-31).
Regarding claim 12
Gonzalez teaches that the composition may change to different colors or shade of a color in response to different intensities of light (column 4, lines 48-55).
Regarding claim 13
Gonzalez teaches that the solvent (i.e. vehicle) may be an alcohol (column 6, lines 50-54)
Gonzalez teaches that the photochromic materials maybe mixed into a hydrophobic matrix (i.e. rheology additive) and, which is then blended into water to produce an oil-in-water type emulsion (column 7, lines 1-5).
s 3, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (USP 6,531,118), in view of Li (CN 202075232), as applied to claims 1-2, 4-7, 10-13 and 17-18 above, in view of Barrie et al. (US 2014/0348757).
Regarding claim 3
Although, neither Gonzalez nor Li disclose the use of shellac as the film former, they do teach or suggest the other limitations of the claim. However, Barrie teaches the use of shellac (a sunscreen comprising a film forming polymer comprising shellac, which prevents wash off and rub off without adversely affecting SPF values (abstract and paragraph 0037). Therefore it would have been prima facie obvious to one of ordinary skill in the art to add to the teachings of Gonzalez and Li, by using a film forming resin comprising shellac, as previously disclosed by Barrie, for providing a film-forming polymer which prevents wash off without adversely affecting SPF values.
Regarding claim 9
Gonzalez teaches the use of polyurethanes as a film former, and Barrie teaches the use of shellac as the film former, it would have been prima facie obvious to use a combination of both of these film formers because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claim 19-20
Gonzalez teaches that the composition is applied to skin (claim 26) and a method of providing a visual signal of sun protection to skin that is colored on the skin as long as protection is present (claim 34).
8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (USP 6,531,118), in view of Li (CN 202075232), in view of Barrie et al. (US 2014/0348757), as applied to claims 1-7, 9-13 and 17-20 above, in view of Signorino et al. (US 2011/0269850).
Regarding claim 8
Although Barrie does not teach the acid number of the shellac, Barrie does teach the use of shellac as a film former. However, Signorino teaches that shellac can have an acid number of between 71 and 73 (abstract). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Barrie by using a shellac with an acid number between 71 and 73, with a reasonable expectation of success, as suggested by Signorino.
Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim(s) from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734